DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 has been entered and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Initialed copies of the PTO-1449 by the Examiner are attached.

Drawings
The drawings were received on 03/18/2019.  These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
According to the specification 
“The antennas constitute a pair (in other words, 
the antennas are paired), when the two antennas are directed in substantially different directions such that in the direction of the half angle between the antennas' orientation the angular gradient of the gains of the antennas is maximum. Because of the typical cylindrical symmetry of patch antennas, when the antennas are paired, there is naturally no gain overlap except within and near25 to the common plane of the axes (common central plane) of the paired antennas.”

But this creates the issue regarding what Applicant understands under “angular gradient of the gains”. Applicant does not provide formula regarding how to calculate “angular gradient of the gains”. In case of sing le angular gradient one can assume that it is a dG/dtheta, where dG is change in the gain and dtheta is change in the angle. But it is indefinite what Applicant means by “angular gradient of the gains”, does it mean that they each individually should be maximum at that specific angle, or  the sum should be maximum at the specific angle. In a broadest reasonable interpretation examiner interpreted according to fig. 6 which means that there is a sharp drop of the gain with angles.
 Claims 2-5 are rejected due to their dependency on rejected independent claim.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Wilby US 5075696 A.
Regarding claim 1 Hosaka teaches
1) A method of automated tracking and filming of an object, said method comprising:  
5providing a beacon( body of 21) that emits a signal(reflection of the ), the beacon(body of the helicopter reflects the signal and hence works like beacon for the antenna) associated with the object(21); 
providing a first tracking mechanism(abstract multi wave radar system) equipped with a camera(abstract stereo camera) at a first location(fig. 2b), 
rotating system of camera and antenna in the direction of target (col 5 lines 3-20)
15recording and saving the pointing direction of the camera(acquiring target position implicitly means recording and saving it in some type of memory and as the camera is directed in that direction it will means that the camera direction will be saved)
recording footage of the object.(abstract capture and track)
But does not teach
wherein the first tracking mechanism comprises a first wide angle antenna and a second wide angle antenna, and 
the first and second wide angle antennas detect signal emitted by 10the beacon and the first and second wide angle antennas are paired, and 
the first tracking mechanism also comprises a microcontroller that compares intensities of signal detected by the first and second wide angle antennas and causes the tracking 

 when the difference between the detected signal intensities is substantially zero; and recording footage of the object.  
Snow teaches
wherein the first tracking mechanism comprises a first wide angle antenna(claim 1) and a second wide angle antenna(claim 1), and 
the first and second wide angle antennas detect signal emitted by 10the beacon (antennas are paired to calculate the difference ), and 
the first tracking mechanism also comprises a microcontroller that compares intensities of signal detected by the first and second wide angle antennas and causes the tracking mechanism to turn such that any difference between the detected signal intensities is diminished;  (col 5 lines 35-74 aligning the optical axis and electrical axis to have on target condition such that the ratio between signals are 1 hence the difference is 0. )
Wilby	teaches
determination of the target direction using paired antennas(A1 and A2 antennas A1 and A2 are directed in substantially different directions such that in the direction of the half angle between the antennas' orientation the angular gradient of the gains of the antennas is maximum fig. 2 and table 4 21 antennas are present which indicates very sharp drop of the gain) and indicates that target has same signal power of 3dB when the source is detected on bisecting direction between A1 and A2. 
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Snow in order to direct optical axis towards electromagnetic axis so that the camera can focus on the target and further modify using teachings by Wilby in order to increase the angular coverage of the antenna for more efficient scanning.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Wilby US 5075696 A further in view of Fullerton	US 20050228613 A1.

Regarding claim 2 combination of Hosaka, Snow and Wilby teaches

              Including cameras (see rejection of claim 1);
operating the tracking mechanism substantially similar to the first 10tracking mechanism including recording and saving the directions of the cameras when the differences between the detected signal intensities on their paired antennas are substantially zero (see rejection of claim 1); 
and 
recording footage of the object with the cameras (see the rejection of claim 1).  

But does not teach
providing a multiplicity of tracking mechanisms, located at a multiplicity of 5different locations, each of the multiplicity of tracking mechanisms are substantially identical to the first tracking mechanism, and the distances and directions between the multiplicity of locations are known; 
using the directions of the cameras combined with the known distances and 15directions between the multiplicity of locations to calculate locations of the object,

Fullerton teaches
providing a multiplicity of tracking[0169] mechanisms(1108A,B,C), located at a multiplicity of 5different locations(fig. 11c), each of the multiplicity of tracking mechanisms are substantially identical to the first tracking mechanism(1108A), and the distances and directions between the multiplicity of locations are known (the distances and directions are known [0168]); 
      using the directions of the cameras combined with the known distances[0071] and 15directions[0066, 0069, 0070] between the multiplicity of locations to calculate locations of the object (see rejection of claim 1),

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Fullerton in order to track object throughout the large area with obstacles.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Wilby US 5075696 A further in view of Johnson; Robert H. US 4771288 A.

Hosaka/Snow/Wilby does not teach
3) The method of automated tracking and filming of an object of claim 1, further comprising 20the steps of: using circularly polarized radiation to carry the signal emitted by the beacon; and  19detecting the circularly polarized radiation using patch antennas designed to detect circularly polarized radiation.  
Johnson; Robert H.	US 4771288 A teaches
using circularly polarized radiation to carry the signal emitted by the beacon; and  19detecting the circularly polarized radiation using patch antennas designed to detect circularly polarized radiation.  (col 3 lines 33-45)

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Johnson in order to avoid issues with loss of signal strength.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Wilby US 5075696 A further in view of Fullerton	US 20050228613 A1 and MICHMERHUIZEN  US 20150169968 A1.

Hosaka/Snow/ Wilby/Fullerton does not teach

4) The method of automated tracking and filming of an object of claim 2, further comprising 5the step of starting and stopping video recording and taking still photographs using a remote control.  

MICHMERHUIZEN  US 20150169968 A1 teaches


It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by MICHMERHUIZEN in order to remotely operate the device.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Wilby US 5075696 A further in view of Fullerton	US 20050228613 A1 and Conard US 20140313345 A1.

Hosaka/Snow/ Wilby/Fullerton teaches

5) The method of automated tracking and filming of an object of claim 2, further comprising the steps of:  10
Tracking the object in image with stereo camera (abstract)

But does no teach
using image recognition software to analyze the recorded footage of the object; using machine learning strategies to improve image recognition of the object;
and  15tracking the object using the improved image recognition.

 Conard US 20140313345 A1 teaches
using image recognition software to analyze the recorded footage of the object; using machine learning strategies to improve image recognition of the object;[0030]

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Conard in order to set narrow field of view and perform the tracking of the object of interest.


Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             

/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648